04/06/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                             November 14, 2017 Session

              STATE OF TENNESSEE v. CHASTITY COLEMAN

                   Appeal from the Circuit Court for Giles County
                    No. 13022, 13272 Stella L. Hargrove, Judge
                     ___________________________________

                           No. M2017-00264-CCA-R3-CD
                       ___________________________________

The Defendant, Chastity Coleman, entered into a plea agreement with the State with an
agreed-upon sentence. During the plea colloquy, the trial court invited and met with the
Defendant outside the presence of the prosecutor and trial counsel after which the court
decided to reduce the Defendant’s period of incarceration. The State appeals. We
conclude that we have jurisdiction to review the trial court’s judgments under Tennessee
Rule of Appellate Procedure 3. We further conclude that the trial court committed three
errors that each independently require reversal: (1) the trial court acted improperly by
engaging in ex parte communication with the Defendant; (2) the trial court erred in
failing to rule on the State’s motion to recuse while continuing to hear matters involving
this case; and (3) the trial court lacked the authority to unilaterally modify the plea
agreement. Because the trial judge has predetermined the sentence to be imposed, we
remove the trial judge from further consideration of this case. We vacate the judgments
and remand for further proceedings consistent with this opinion.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Vacated;
                                  Case Remanded

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and ALAN E. GLENN, JJ., joined.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; Brent A. Cooper, District Attorney General; and Jonathan W. Davis,
Assistant District Attorney General, for the appellant, State of Tennessee.

Shara A. Flacy (on appeal), Ardmore, Tennessee, and Robert D. Massey (at hearing),
Pulaski, Tennessee, for the appellee, Chastity Coleman.


                                       OPINION
                     FACTUAL AND PROCEDURAL HISTORY

        The Defendant was charged with multiple drug-related crimes in multiple
indictments. In indictment 12866, the Defendant was charged with unlawful possession
of drug paraphernalia committed on July 13, 2015. In indictment 13022, the Defendant
was charged with five offenses committed on January 9, 2015: possession of 0.5 grams or
more of cocaine with intent to sell; possession of less than 14.175 grams of marijuana;
possession of hydrocodone with intent to sell; introduction of contraband into a penal
institution; and possession of drug paraphernalia. The five-count indictment 13022 was a
superseding indictment which took the place of a prior indictment charging all of the
crimes in indictment 13022 as well one count of the sale of less than 0.5 grams of cocaine
in a school zone, which the record indicates took place on December 31, 2014.

        The Defendant entered into a plea agreement with the State. Under the agreement,
the Defendant was to plead guilty to two of the offenses in indictment 13022: possession
of 0.5 grams or more of cocaine with intent to sell and introduction of contraband into a
penal institution. The other three counts of indictment 13022, as well as the charge in
indictment 12866, were to be dismissed by the State. As part of the agreement, the
Defendant was also to plead guilty to an additional charge of delivery of less than 0.5
grams of cocaine. This charge was to be brought by criminal information in place of the
offense originally charged in the preceding indictment as the sale of less than 0.5 grams
of cocaine in a school zone. The recommended sentences were to be ten years for the
possession of cocaine with intent to sell, three years for introduction of drugs into a penal
institute, and three years for the sale of under 0.5 grams of cocaine. The Defendant was
to serve one hundred and twenty days of each sentence in prison on weekends and to
serve the remaining time on probation, and all sentences were to be served concurrently.

        On August 9, 2016, the parties came to court to finalize the agreement. The
Defendant waived her right to indictment by a grand jury in the delivery of cocaine
charge. The trial court then went over the terms of the plea agreement with the
Defendant. The trial court determined that the Defendant was not under the influence of
drugs or alcohol and reviewed the Defendant’s right to plead not guilty, to insist on a jury
trial, to call witnesses and cross-examine the State’s witnesses, and to refrain from
incriminating herself. The trial court informed the Defendant that if the court chose to
“accept the paperwork today … it ends here.” The trial court elaborated, “You
understand there will be no further trials, no hearings, and no appeal of these cases?” The
Defendant confirmed that she understood that the entry of the pleas would settle the
cases. The trial court asked the Defendant if she was guilty of the charges and if she gave
up her right to a jury trial, and the Defendant answered in the affirmative.



                                            -2-
        The trial court then asked the Defendant if she was satisfied with her counsel’s
performance and if there was “anything at all you want to discuss with me privately about
that.” The Defendant responded that she wished to avail herself of the private discussion
with the judge, and the trial judge, Defendant, and court reporter went into the judge’s
chambers outside the presence of the prosecutor and defense counsel. The discussion in
chambers was transcribed by the court reporter, who, according to a motion filed by the
State, refused to release the transcript to the prosecutor prior to obtaining the trial court’s
permission, which was granted by order approximately a month after the private
conference, on September 6, 2016.

        In chambers, the Defendant expressed her belief that the State was being “a little
hard” on her considering that these were her first felony charges. She told the judge that
she believed the State was retaliating because the Defendant had not been able to give
them information regarding a Mr. Jimenez.1 The Defendant told the judge that her
sentence would be a hardship on her because her daughter was a senior in high school
and the terms of her probation would prevent her from attending various school events,
including graduation. She was also concerned that she might lose her job as a supervisor
in a local factory. She explained that her job required mandatory overtime on weekends
and that missing the required time could lead to her dismissal. The trial judge told the
Defendant that an exception could be made for her daughter’s graduation. The judge
then told the Defendant that she could still withdraw from the plea. The Defendant asked
if that would mean going to trial, and the judge affirmed that it would unless another
settlement could be reached. The judge informed the Defendant, “I can’t make them plea
bargain,” and told the Defendant that it was not the court’s “role” to make a
recommendation regarding sentence. The judge and the Defendant discussed pretrial jail
credits and the feasibility of the Defendant serving weekends in jail given her job
requirements. The transcript then notes, “A discussion was held off the record.”

       The judge and the Defendant finished conferring and subsequently returned to
court to continue the plea colloquy with the attorneys present. The trial court began by
asking the Defendant whether she was satisfied with her attorney’s performance, whether
her attorney had explained the elements of each offense to her, and whether her attorney
had informed her of her exposure if she were convicted at trial of the offenses to which
she was pleading guilty, and the Defendant responded in the affirmative.



        1
           Mr. Jimenez’s name was also spelled “Jiminez” in the record. At a subsequent hearing, the trial
court and attorneys discussed that Mr. Jimenez and another co-defendant had successfully suppressed the
results of the search which resulted in indictment 13022 and that they accordingly were not facing further
charges within the county.
                                                  -3-
       The State’s attorney recited the factual bases for the convictions. He stated that
the January 9, 2015, offenses resulted from a search warrant which revealed that the
Defendant had over one ounce of cocaine in her possession and that the Defendant was
taken to jail, where additional cocaine was found on her person. The charge brought by
criminal information was based on the Defendant’s involvement with the sale of .42
grams of cocaine to a confidential informant on December 31, 2014. Defense counsel
noted additionally that this last charge “could have been a school zone case that would
have caused [the offense] to be a B felony in the eight to twelve range with a required
minimum service of eight years” but that the State had agreed to bring a criminal
information consistent with the offense to which the Defendant was pleading guilty.

       The trial court found that the pleas had a factual basis, informed the Defendant of
the consequences of a felony conviction, and questioned her on the record regarding her
employment situation. Then the following discussion took place:

              THE COURT: And I want to knock it down to 90 days, instead of
       120, for this first offender. I understand there’s some serious charges here;
       however, she’s doing so well I don’t want to risk her losing that job on the
       weekends. So I would accept 90 days, credit for time served, the rest on
       consecutive weekends. That’s what I want to approve.

              [PROSECUTOR]: Well, Your Honor, the State’s not going to be
       willing to go forward with that. We –

              THE COURT: Well, the judge is.

              [PROSECUTOR]: That’s fine, Your Honor, but the State’s — we’ll
       withdr[a]w our criminal information on this matter and withdraw our
       signatures from the plea agreement.

             THE COURT: Well, that’s fine. I’ll set it for trial, and if she’s
       convicted that would be her punishment.

       The court asked defense counsel for his “position,” and he responded that while he
thought the disposition was “a bit stiff,” the Defendant had preferred the option that
would allow her to keep her job rather than “run the risk of going to trial and maybe get
convicted of a case that would have mandatory prison time at a minimum of eight years.”
The trial court noted its belief that the State was retaliating for the Defendant’s refusal to
help with the conviction of Mr. Jimenez, and the prosecutor protested that this belief was
inaccurate. The court concluded, “[T]his Judge will not accept 120 days for this
defendant.”
                                            -4-
        At the conclusion of the hearing, then, it appeared that the trial judge had chosen
to reject the plea agreement as too harsh on the Defendant. The day after the hearing, the
State withdrew the criminal information and sought a new indictment, indictment number
13272, in which it charged the Defendant with the sale of cocaine in a school zone.
Faced with the possibility of going to trial on this charge, the Defendant filed a motion to
“finalize” her plea, arguing that the plea was not one with a negotiated sentence and that
the trial court could properly alter it. The State, after requesting the transcript of the ex
parte hearing, filed a motion asking the trial judge to recuse herself. The State asserted
that the judge had violated certain Rules of Judicial Conduct, that the judge erred by
considering evidence presented outside the court, and that the judge was no longer
impartial.

        The court, addressing these motions at a hearing on December 20, 2016, was
swayed by the Defendant’s argument that the agreement did not contain a negotiated
sentence, and it determined that it had the authority under Tennessee Rule of Criminal
Procedure 11 to modify the plea agreement. The court noted that it had previously
“completed that acceptance of the plea agreement with that modification,” and defense
counsel agreed that the court did not need to recite the terms of the plea or make sure that
the Defendant understood her rights because the court had already done so at the previous
hearing. The Defendant was then placed under oath, recited her understanding of the
revised agreement, and testified regarding the overtime requirement at her job. When the
Defendant broached the subject of seeking an exception to go to church, the prosecutor
left the courtroom. The trial court requested the prosecutor to return “as a courtesy” and
to sign the revised plea agreement as to form, and the prosecutor did so. The trial court
then formally accepted the plea, as altered. The prosecutor noted that the State was
objecting “not so much” to the reduction of thirty days as to the fact “that the Court
gleaned much of its information from the ex parte communication with [the Defendant]
privately in chambers,” and that the court was unilaterally amending the charge related to
the sale of drugs in a school zone. The prosecutor ultimately signed the form, “approved
as to form as instructed requested2 by the Court.” The judge declined to rule on the
motion for recusal, instead concluding that, if her decision were reversed on appeal, then
she would “probably … recuse” herself. The State filed a timely appeal.


                                          ANALYSIS

        On appeal, the Defendant contends that the State has no appeal as of right from the
trial court’s decision and that this court therefore lacks jurisdiction to consider the matter.

       2
         This change was made by the trial judge after she requested and received the prosecutor’s
permission.
                                              -5-
The Defendant argues in the alternative that the trial court had the authority to modify the
sentence because the plea agreement did not contain an agreed-upon sentence, but only a
sentencing recommendation. The State counters that this court has jurisdiction and that
the trial court acted improperly in holding an ex parte meeting with the Defendant, in
basing the sentencing decision on this meeting, and in altering a plea agreement that
contained an agreed-upon sentence.

                                      I. Jurisdiction

       The Defendant asserts that the State has no appeal as of right pursuant to Rule 3 of
the Tennessee Rules of Appellate Procedure. The State responds that it has a right of
appeal under Rule 3 as well as a right of appeal under Tennessee Code Annotated section
40-35-402. In the alternative, the State urges this court to consider the pleadings as a
petition for the writ of certiorari.

       The Tennessee Rules of Appellate Procedure require an appellate court to
determine whether it has jurisdiction on appeal. See Tenn. R. App. P. 13(b). The State
has no right to appeal in a criminal prosecution unless the right may be found in a
constitutional provision or statute. State v. Meeks, 262 S.W.3d 710, 718 (Tenn. 2008).
“When a statute affords a state or the United States the right to an appeal in a criminal
proceeding, the statute will be strictly construed to apply only to the circumstances
defined in the statute.” Id.

       Under Tennessee Rule of Appellate Procedure 3(c),

               (c) Availability of Appeal as of Right by the State in Criminal
       Actions. In criminal actions an appeal as of right by the state lies only
       from an order or judgment entered by a trial court from which an appeal
       lies to the Supreme Court or Court of Criminal Appeals: (1) the substantive
       effect of which results in dismissing an indictment, information, or
       complaint; (2) setting aside a verdict of guilty and entering a judgment of
       acquittal; (3) arresting judgment; (4) granting or refusing to revoke
       probation; or (5) remanding a child to the juvenile court. The state may also
       appeal as of right from a final judgment in a habeas corpus, extradition, or
       post-conviction proceeding, from an order or judgment entered pursuant to
       Rule 36 or Rule 36.1, Tennessee Rules of Criminal Procedure, and from a
       final order on a request for expunction.

“Thus, the plain language of the statute allows the State an appeal in only six limited
circumstances, to the exclusion of all others.” State v. Larenzo Jerome Morgan, Jr., No.
W2016-00114-CCA-R3-CD, 2016 WL 5643596, at *2 (Tenn. Crim. App. Sept. 29, 2016)
                                           -6-
(citing State v. Adler, 92 S.W.3d 397, 400 (Tenn. 2002), superseded by statute on other
grounds as recognized in State v. L.W., 350 S.W.3d 911, 915-16 (Tenn. 2011)).

       The Defendant argues that this appeal is not proper under Rule 3(c), citing State v.
Leath, 977 S.W.2d 132, 133 (Tenn. Crim. App. 1998), and State v. Keanest D. Whitson,
No. E2010-00408-CCA-R3-CD, 2011 WL 2555722, at *4 (Tenn. Crim. App. June 28,
2011). The State posits that the decision had the substantive effect of dismissing an
indictment and that the case is reviewable under Rule 3(c)(1).

       In Leath, the defendant entered into a plea agreement in which two counts in the
indictment were to be dismissed in exchange for a guilty plea on a third count. 977
S.W.2d at 133. The trial court, over the prosecution’s objection, stated that it would
accept the plea agreement but modify the sentence to reduce it from eight years of
incarceration to six. Id. at 134. This court concluded that the State had no appeal as of
right under Rule 3. Id. at 135. However, the court chose to consider the appeal as a
petition for writ of certiorari, and addressed the merits of the issue. Id.

        In Keanest D. Whitson, the defendant was charged with several crimes related to
an automobile accident he caused while intoxicated. 2011 WL 2555722, at *1-2. The
defendant was serving a community corrections sentence prior to the accident, and the
State made its plea offer to settle the new charges contingent on the fate of the
defendant’s community corrections violation. Id. at *2. The defendant was to plead
guilty to four charges related to the accident, one of which had been reduced from the
indicted offense, and also to plead guilty to the violation of his community corrections
sentence. Id. The plea agreement required the defendant to be resentenced to fourteen
aggregate years for the new crimes and the community corrections violation, with six
years of incarceration to be followed by eight years of probation. Id. After hearing some
proof regarding the defendant’s prior success in the community corrections program, the
trial court refused to order incarceration, and the prosecutor indicated that the plea was
contingent on incarceration and that the State intended to withdraw the plea. Id. The trial
court then told the defendant that if he chose to enter open guilty pleas, the trial court
would impose the sentence it had just announced, and the defendant took the offered
escape from incarceration. Id. at *3.

       On appeal, this court issued a fractured opinion. As one judge stated, “The
members of this panel agree on one thing: the Rules of Appellate Procedure do not afford
the State a right to appeal on any of the claims raised.” Keanest D. Whitson, 2011 WL
2555722, at *12. Judge James Curwood Witt, Jr., concluded that the decision was not
reviewable under Rule 3(c)(1) because even though the conviction on the lesser included
offense served as acquittal on the greater, the indictment itself was not dismissed. Id. at
*5. Judge Witt noted that the trial court did not modify a sentence that was part of a plea
                                           -7-
agreement but instead acted within its authority in rejecting the agreement and then,
accepting the defendant’s open pleas, imposing a sentence. Id. at *8. Judge Witt
accordingly concluded that only the judgment allowing the defendant to plead guilty to a
lesser included offense was reviewable via writ of certiorari. Id. at *9. Judge Joseph M.
Tipton, on the other hand, concluded that this court could not consider the challenge to
the judgments under the writ of certiorari due to failure to follow statutory form but that
“an appeal as of right [was] appropriate to resolve the sentencing issues.” Id. at *14
(concurring and dissenting); but see L.W., 350 S.W.3d at 916 (concluding that the
statutory procedural requirements do not apply to criminal cases). Judge D. Kelly
Thomas, Jr., wrote separately that he believed that the entirety of the trial court’s actions,
including those related to the community corrections revocation, were reviewable
pursuant to the writ of certiorari. Id. at *14 (concurring and dissenting).

       The State asserts that in this case, the trial court’s action had the effect of
dismissing an indictment, information, or complaint because part of the plea agreement
included the dismissal of an indictment. In Leath, the dismissal of certain charges within
the indictment as part of a plea agreement did not serve to trigger Rule 3(c)(1). 977
S.W.2d at 133, 135; see also State v. Vickers, 970 S.W.2d 444, 448 n.4 (Tenn. 1998)
(noting that under Rule 3(c)(1), the pretrial dismissal of one count did not have the
substantive effect of dismissing the entire indictment until the defendant was acquitted of
the remaining count); but see State v. Oscar Bernal, No. M1999-00079-CCA-R3-CD,
2000 WL 19761, at *1 (Tenn. Crim. App. Jan. 13, 2000) (noting that for purposes of
consistency of verdicts, each count is considered a separate indictment but concluding
that an appeal would be evaluated under Rule 10 if it were improper under Rule 3). The
court in Keanest D. Whitson likewise concluded that the acquittal of a greater charge did
not confer jurisdiction under Rule 3(c)(1). 2011 WL 2555722, at *14.

       In this case, however, an entire indictment, indictment 12866, charging the
Defendant with unlawful possession of drug paraphernalia committed on July 13, 2015,
was dismissed pursuant to the original plea agreement and according to the judgments
entered by the trial court.3 The Defendant observes that the State failed to list the
dismissed indictment, number 12866, in the notice of appeal and asserts that it therefore
cannot premise jurisdiction on Rule 3(c)(1). However, this court may waive the filing of
a notice of appeal relative to an omitted indictment when it serves the interest of justice.
Tenn. R. App. P. 4(a); State v. Vigil, 65 S.W.3d 26, 32 (Tenn. Crim. App. 2001) (noting
that only one indictment was contained in the notice of appeal and technical record, but
nevertheless reviewing both convictions, which were consolidated for trial, when the

       3
         An order showing that the prosecution agreed not to prosecute indictment 12866 and the
remaining counts of indictment 13022 was signed by the prosecutor “as instructed requested [sic] by the
Court.”
                                                 -8-
record contained both judgments and the appeal had been treated as an appeal of both
convictions). In this case, the indictment was dismissed as a material element of a plea
agreement between the parties, and the State has appealed the irregularities of the plea
procedure. We conclude that the appeal extends to the indictment omitted from the
notice of appeal and waive the notice of appeal relative to the omitted indictment.
Because the agreement had the substantive effect of dismissing an indictment, we have
jurisdiction to review the trial court’s decision in this case under the plain terms of Rule
3(c)(1).

       Furthermore, the trial court’s judgments are reviewable as sentencing decisions
granting the Defendant probation. The State does not argue that this appeal falls under
Rule 3(c)(4), authorizing this court to review “granting or refusing to revoke probation.”
Nonetheless, the State has an appeal as of right from a trial court’s decisions granting
probation. State v. James William Wilson, Jr., No. 4, 1987 WL 20349, at *1 (Tenn. Crim.
App. Nov. 25, 1987); see also State v. Iris A. Jones, No. M2013-00938-CCA-R3-CD,
2014 WL 4101210, at *4-5 (Tenn. Crim. App. Aug. 20, 2014) (concluding that judicial
diversion is probationary sentence reviewable pursuant to Rule 3). We note that in
Keanest D. Whitson, the court concluded that it could not review the trial court’s actions
under Rule 3 despite the fact that the sentences in that case included an eight-year
community corrections sentence. 2011 WL 2555722, at *5. In this case, the trial court
granted probation on all of the sentences. Under the terms of the statute, “an appeal as a
matter of right is available … to the state when probation … has been granted.” State v.
Stephen J. Udzinski, No. 01C01-9610-CC-00431, 1998 WL 44922, at *4-5 (Tenn. Crim.
App. Feb. 5, 1998). Accordingly, we conclude we have jurisdiction to review the
judgments under Rule 3(c)(4).

       Likewise, Tennessee Code Annotated section 40-35-402 provides that the State
may appeal when the trial court has “granted all or part of the sentence on probation.”
T.C.A. § 40-35-402(b)(2). Here, the State challenges the imposition of a probationary
term that is at odds with the plea agreement entered into by the parties. We further find it
instructive that the court in Leath analyzed whether this provision could sustain
jurisdiction but concluded that because the sentence did not involve probation, it could
not. 977 S.W.2d at 134. This case, which does involve probation, is distinguishable.
Accordingly, even if this court did not have jurisdiction under Rule 3(c)(1) pertaining to
decisions which have the substantive effect of dismissing an indictment, the sentencing
decisions would nevertheless be reviewable under Rule 3(c)(4) and Tennessee Code
Annotated section 40-35-402(b)(2). See Leath, 977 S.W.2d at 134; see also Keanest D.
Whitson, 2011 WL 2555722, at *14 (Tipton, J., concurring and dissenting).




                                           -9-
                             II. Alteration of Plea Agreement

       The State asserts that the trial court exceeded its authority when it essentially
altered the plea agreement between the parties based on its ex parte conversation with the
Defendant. The Defendant argues that the plea agreement was a nonbinding
recommendation and that the trial court was therefore within its authority to impose a
sentence different from that to which the parties had agreed. We conclude that the
judgments must be vacated on three grounds: the trial court’s improper ex parte
communication with the Defendant, the trial court’s refusal to rule on the motion to
recuse, and the trial court’s extra-jurisdictional alterations to the agreement.

                               A. Ex parte Communication

       The State asserts that the trial court’s reliance on information it received during an
ex parte meeting with the Defendant was improper. Tennessee Supreme Court Rule 10,
Rule of Judicial Conduct 2.9 states that:

              (A) A judge shall not initiate, permit, or consider ex parte
       communications, or consider other communications made to the judge
       outside the presence of the parties or their lawyers, concerning a pending or
       impending matter, except as follows:

                     (1) When circumstances require it, ex parte communication
              for scheduling, administrative, or emergency purposes, which does
              not address substantive matters, is permitted, provided:

                            (a) the judge reasonably believes that no party will
                     gain procedural, substantive, or tactical advantage as a result
                     of the ex parte communication; and

                            (b) the judge makes provision promptly to notify all
                     other parties of the substance of the ex parte communication,
                     and gives the parties an opportunity to respond.

                     (2) A judge may obtain the advice of a disinterested expert on
              the law applicable to a proceeding before the judge, if the judge
              gives notice to the parties of the person consulted and the substance
              of the advice, and affords the parties a reasonable opportunity to
              respond to the advice received.



                                           - 10 -
                     (3) A judge may consult with court staff and court officials
              whose functions are to aid the judge in carrying out the judge’s
              adjudicative responsibilities, or with other judges, provided the
              judge makes reasonable efforts to avoid receiving factual
              information that is not part of the record, and does not abrogate the
              responsibility personally to decide the matter.

                      ….

                   (5) A judge may initiate, permit, or consider any ex parte
              communication when expressly authorized by law to do so.

Tenn. Sup. Ct. R. 10, RJC 2.9. “Clearly, a judge may neither permit nor consider ex
parte communications ….” State v. David Gary Millsaps, No. 03C01-9601-CC-00044,
1998 WL 79889, at *3 (Tenn. Crim. App. Feb. 25, 1998); see also State v. Cash, 867
S.W.2d 741, 749 (Tenn. Crim. App. 1993) (“Thus, the trial judge should not have
discussed factual matters subject to future resolution with a prosecutor in the case.”).
Should any such ex parte communication occur, the judge is required to “make provision
promptly to notify the parties of the substance of the communication and provide the
parties with an opportunity to respond.” Tenn. Sup. Ct. R. 10, RJC 2.9(B). This Rule
also forbids judges from launching an independent investigation into facts or considering
facts outside the evidence, except when judicial notice is warranted. Tenn. Sup. Ct. R.
10, RJC 2.9(C).

       As further applicable to this matter, a trial judge is not permitted to “make pledges,
promises, or commitments that are inconsistent with the impartial performance of the
adjudicative duties of judicial office” in connection with cases that are likely to come
before the court. Tenn. Sup. Ct. R. 10, RJC 2.10(B). A judge whose impartiality might
reasonably be questioned for some reason, including due to personal knowledge of facts
in dispute, is required to disqualify herself. Tenn. Sup. Ct. R. 10, RJC 2.11(A)(1).

       Litigants are entitled to a fair trial in front of an impartial tribunal. Smith v. State,
357 S.W.3d 322, 342-43 (Tenn. 2011). “‘[A] fair trial is one in which evidence subject to
adversarial testing is presented to an impartial tribunal for resolution of issues defined in
advance of the proceeding.’” Id. at 343 (Tenn. 2011) (quoting Strickland v. Washington,
466 U.S. 668, 685 (1984) (emphasis in Smith)). When improper ex parte communication
occurs, this court has previously analyzed to see whether the objecting party has made a
showing of prejudice. State v. Tune, 872 S.W.2d 922, 928-30 (Tenn. Crim. App. 1993)
(concluding reversal was not warranted because the defendant demonstrated no prejudice
from any communications between the judge and jury and because the defendant failed to
object or show content of communication); see also State v. Michael Smith, No. W2014-
                                             - 11 -
00900-CCA-R3-CD, 2015 WL 6166606, at *6 (Tenn. Crim. App. Oct. 21, 2015), perm.
app. denied (Tenn. Jan. 19, 2016) (analyzing ex parte communication with jurors for
harmless error); State v. Pamela Taylor, No. W2012-02535-CCA-R3-CD, 2014 WL
4922629, at *28 (Tenn. Crim. App. Sept. 30, 2014) (concluding that the defendant was
not entitled to a new trial when the trial judge immediately ended a discussion initiated
by the State’s attorneys and put the matter on the record); State v. Timothy W. Sparrow,
No. M2012-00532-CCA-R3-CD, 2013 WL 1089098, at *24 (Tenn. Crim. App. Mar. 14,
2013) (noting that ex parte communication with the jury is grounds for reversal when a
party has objected and shows prejudice or the court is unable to determine the action was
harmless); State v. Stacy Dewayne Ramsey, No. 01C01-9412CC00408, 1998 WL
255576, at *15 (Tenn. Crim. App. May 19, 1998) (finding no prejudice when
communications with the prosecutor only concerned scheduling matters); State v. Jones,
735 S.W.2d 803, 810 (Tenn. Crim. App. 1987) (concluding that ex parte conference with
the prosecutor did not warrant reversal when it did not involve matters regarding trial and
when the defendant could show no prejudice); cf. Guy v. Vieth, 754 S.W.2d 601, 605
(Tenn. 1988) (“The best position seems to us to be that a trial judge’s ex parte
communication with a jury in a civil case does not require reversal per se, but reversal is
required where a timely complaining party shows specific prejudice or where, owing to
the nature of the ex parte communication, the reviewing court is unable to determine
whether the action was actually harmless.”).

       Here it is plain from the record that the trial court decided to alter the sentence
based on its private communications with the Defendant. See Tenn. Sup. Ct. R. 10, RJC
2.9(A). When the prosecution objected, the trial court announced that it would impose
the sentence it preferred if the prosecutor should repudiate the altered agreement. See
Tenn. Sup. Ct. R. 10, RJC 2.10(B). Moreover, even though the trial court ultimately
authorized the preparation of a transcript of the meeting, the transcript reflects that part of
the discussion was held “off the record,” and this discussion remains unavailable to both
the State and this court. See Tenn. Sup. Ct. R. 10, RJC 2.9(B). “This is not an acceptable
sequence of events in a criminal trial.” State v. Nicholas Wyatt Barish, No. E2012-
01353-CCA-R3-CD, 2013 WL 5436909, at *17 (Tenn. Crim. App. Sept. 27, 2013)
(reversing for a new trial when the jury returned a verdict convicting the defendant of a
lesser included offense without indicating it had acquitted him of the charged offense,
and the trial court, outside the presence of the parties, sent the verdict back with a
comment that it was illegal, resulting in a second verdict convicting the defendant of the
charged offense).

       The trial judge invited the Defendant to participate in a private conversation
outside the presence of the attorneys. The Defendant, unschooled in the intricacies of
judicial ethics, used this opportunity to air her grievances regarding what she felt was an
unduly harsh plea agreement. The trial court encouraged this communication and
                                            - 12 -
privately promised the Defendant that if she did well on probation, she would be able to
attend her daughter’s graduation, despite the restrictions on her movements that formed
part of the terms of her probation. The trial court then proceeded to accept the pleas in
open court but announced without warning that it would reduce the sentence of
incarceration. We note parenthetically that the reduction of the sentence bore no rational
relationship to the trial court’s stated purpose of salvaging the Defendant’s job, since the
service of the sentence was still to take place on consecutive weekends, when the
Defendant had indicated she was frequently required to work mandatory overtime. When
the State objected to these ultra vires proceedings, the judge indicated that the parties
could proceed to trial and that the judge would impose the reduced sentence if the
Defendant were convicted.4

        The Defendant argues that any error in the ex parte communication was cured
when the Defendant was put on the stand at the second plea hearing and the State had the
opportunity to cross-examine her. We disagree. Compare State v. Mark Elihu Cooper,
No. W2013-02530-CCA-R3-CD, 2014 WL 4384965, at *5 (Tenn. Crim. App. Sept. 5,
2014) (concluding that defendant waived the issue of the trial court’s ex parte
communication with the police chief prior to sentencing when the defendant failed to
object and the police chief testified in open court). First, as noted above, the entirety of
the ex parte meeting has not been transcribed. Second, the judge’s decision to initially
reject the plea agreement was clearly based not on the findings and principles mandated
by statute, see, e.g., T.C.A. §§ 40-35-103, -210, but on the conversation she had privately
with the Defendant. At the subsequent hearing, the State had an opportunity to cross-
examine the Defendant, but the judge had already determined the sentences and imposed
them according to her previous statements.

       The trial judge’s actions were objectionable in myriad ways. She initiated and
encouraged ex parte communication with a party. See Tenn. Sup. Ct. R. 10, RJC 2.9(A).
She used the ex parte communication to receive information pertinent to the case. See
Tenn. Sup. Ct. R. 10, RJC 2.9(C). She made in-chambers promises to the Defendant
regarding the service of her sentence. See Tenn. Sup. Ct. R. 10, RJC 2.10(B). The State
was not promptly informed of the content of the ex parte communications. See Tenn.
Sup. Ct. R. 10, RJC 2.9(B). The trial judge then announced, without having reviewed
any of the statutorily mandated factors applicable to sentencing, that she had already
decided the sentence that would be imposed should the parties proceed to trial. See Tenn.
Sup. Ct. R. 10, RJC 2.10(B). The judge’s statement was apparently made in an attempt to
pressure the State’s attorney to agree to the alterations of the agreement. The judge acted

        4
          We note that the judge would have been without authority to impose this sentence because, as
the parties had clarified at the first plea hearing, the State intended to charge the Defendant with a drug
crime committed in a school zone which carried a mandatory minimum time of incarceration.
                                                  - 13 -
improperly, without statutory authority, and in violation of the Rules of Judicial Conduct.
The State has demonstrated prejudice in that the sentencing decision was a result of the
improper ex parte conduct.

        While we agree with both parties that the alterations to the plea agreement were
minimal, the violence that was done to the orderly administration of justice and to the
integrity of the judicial process was extensive. The court’s actions were grossly improper
in that they shrouded the judicial process in obscurity and undermined confidence in the
impartiality of the justice system. We conclude that this unauthorized proceeding alone
requires reversal.

                      B. Refusal to Rule on the Motion to Recuse

        The trial judge’s grievous error in initiating, engaging in, and considering ex parte
communication in making her rulings was compounded by her refusal to rule on the
State’s motion to recuse. Shortly after the first hearing, the State filed a motion asking
the judge to recuse herself, and the State amended this motion to allege the violation of
various Rules of Judicial Conduct after it obtained the transcripts of the ex parte
conference. At the subsequent hearing, the trial court proceeded to impose the judgments
it had previously announced. In addressing the motion to recuse, the judge stated that “if,
indeed, … there is an appeal and the Appellate Court sets aside this plea agreement as
modified …, then the Court will certainly entertain a motion to recuse if, indeed, that is
set aside and a trial date is set, and probably will recuse.”

        We note the impropriety of the trial judge deciding she would “entertain” the
motion only in the event of reversal. This in effect denied the State a ruling on the
motion to recuse from which it could even seek appellate review. The State’s motion laid
out specific allegations of improper conduct which violated the Rules of Judicial Conduct
and which imbued the proceedings with an appearance of partiality. The trial judge was
not at liberty to ignore this motion or to address it only if this court found the sum of her
other actions amounted to reversible error.

       When presented with a motion to recuse, a trial judge is obligated to promptly
make a ruling on it and to refrain from further action in the case absent good cause. See
Tenn. Sup. Ct. R. 10B § 1.02 (“While the motion is pending, the judge whose
disqualification is sought shall make no further orders and take no further action on the
case, except for good cause stated in the order in which such action is taken.”); Tenn.
Sup. Ct. R. 10, RJC 2.11(D) (“Upon the making of a motion seeking disqualification,
recusal, or a determination of constitutional or statutory incompetence, a judge shall act
promptly by written order and either grant or deny the motion.”). While it appears that
the State failed to comply with the procedural requirements of a Rule 10B motion for
                                           - 14 -
recusal, see Tenn. Sup. Ct. R. 10B § 1.01 (requiring motion to be supported by an
affidavit affirming factual and legal grounds and lack of improper purpose); State v.
Watson, 507 S.W.3d 191, 193–94 (Tenn. Crim. App. 2016), perm. app. denied (Tenn.
June 23, 2016) (noting that failure to comply with Rule made “meaningful appellate
review difficult”), the trial court should have ruled on the motion even if it chose to deny
the motion for failure to follow the procedural requirements.

        When a trial court ignores a pending motion to recuse and enters further orders in
a case without making a finding of good cause as dictated by Rule 10B section 1.02, the
orders entered during the pendency of the motion to recuse may be vacated on appeal.
See Ophelia Carney v. Santander Consumer USA, No. M2010-01401-COA-R3-CV, 2015
WL 3407256, at *7 (Tenn. Ct. App. May 28, 2015) (vacating order entered while motion
to recuse was pending); Frances G. Rodgers v. Yarboro A. Sallee, No. E2013-02067-
COA-R3-CV, 2015 WL 636740 (Tenn. Ct. App. Feb. 13, 2015) (vacating orders entered
after filing of motion to recuse but prior to trial court’s decision to grant motion to
recuse); see also Neal v. Hayes, No. E2011-00898-COA-R3-CV, 2012 WL 260005
(Tenn.Ct.App. Jan. 30, 2012) (concluding prior to the enactment of Rule 10B that an
order which simultaneously ruled on contested issues and granted a motion to recuse
must be vacated in regard to the contested issues). We note that the Court of Appeals in
Ophelia Carney vacated the order entered during the pendency of the motion to recuse
despite the movant’s failure to comply with the dictates of Rule 10B. 2015 WL 3407256,
at *4 (noting failure to state that the motion was not filed for an improper purpose). On
the other hand, the Court of Appeals has declined to vacate an order entered during the
pendency of a motion to recuse when the trial judge had orally denied the motion to
recuse prior to entering the written order on the substantive issues. In re Conservatorship
of John Danieal Tate, No. M2012-01918-COA-10B-CV, 2012 WL 4086159, at *3 (Tenn.
Ct. App. Sept. 17, 2012) (noting that entering the order regarding recusal would have
been the “better practice” when the court simultaneously issued an oral ruling on the two
motions but entered the written order on the substantive issue prior to the written order on
the motion to recuse); cf. Samuel C. Clemmons, et al., v. Johnny Nesmith, No. M2016-
01971-COA-T10B-CV, 2017 WL 480705, at *10 (Tenn. Ct. App. Feb. 6, 2017) (noting
that the trial court acted improperly when it informed the parties it would deny a motion
to recuse but held further proceedings before entering a written order, but concluding that
the delay itself did not rise to grounds for recusal). Here, the trial judge unjustifiably
intertwined her rulings on the recusal with her substantive rulings, indicating that her
ruling on the motion to recuse would hinge on whether her other judgments were
reversed on appeal. The trial court did not deny the motion or indeed enter any order
regarding it. Because the trial court ignored the motion to recuse in contravention of the
Rule, we conclude that the failure to rule on the motion to recuse was itself error.
Accordingly, the failure to rule on the motion to recuse provides a separate basis to
vacate the judgments filed while the motion to recuse was pending.
                                           - 15 -
                                C. Authority to Alter Plea

        The Defendant asserts that the agreement between the parties was not contingent
on the sentence set out in the agreement and that the trial court therefore had the authority
to alter the plea. The State counters that the plea was one with an agreed-upon sentence
and that the trial court’s actions were improper. The record supports the State’s position.

      Under Rule 11 of the Tennessee Rules of Criminal Procedure, a defendant may
plead guilty pursuant to a plea agreement. The Rule identifies three types of plea
agreements:

              (c) Plea Agreement Procedure.

               (1) In General. The district attorney general and the defendant’s
       attorney, or the defendant when acting pro se, may discuss and reach a plea
       agreement. The court shall not participate in these discussions. If the
       defendant pleads guilty or nolo contendere to a charged offense or a lesser
       or related offense, the plea agreement may specify that the district attorney
       general will:

                     (A) move for dismissal of other charges;

                     (B) recommend, or agree not to oppose the defendant’s
              request for, a particular sentence, with the understanding that such
              recommendation or request is not binding on the court; or

                     (C) agree that a specific sentence is the appropriate
              disposition of the case.

Tenn. R. Crim. P. 11(c). Accordingly, the Rule contemplates guilty pleas of three types:
pleas that are contingent on the dismissal of other charges (“Type A” pleas), pleas that
are contingent on the prosecutor’s nonbinding recommendation of a sentence to the court
(“Type B” pleas), and pleas that are contingent on a specific sentence (“Type C” pleas).
Id.; State v. Donna Marie Ikner, No. E2007-00943-CCA-R3-CD, 2008 WL 2579178, at
*3-4 (Tenn. Crim. App. June 30, 2008). This list in the Rule is not meant to be exclusive,
and the Advisory Commission Comment notes that guilty pleas are also frequently
entered in exchange for reduced charges or recommendations of alternative sentencing.
Tenn. R. Crim. P. 11, Advisory Comm’n Cmt. The Comment further notes that pleas
under (c)(1)(A) or (c)(1)(C) are “contingent on the agreement as stated.” Id. A trial court
presented with such a plea is faced with three options: it may accept the plea, it may
                                           - 16 -
reject the plea, or it may defer its decision until the presentence report is available. Tenn.
R. Crim. P. 11(c)(3)(A); Tenn. R. Crim. P. 11, Advisory Comm’n Cmt. If the court
rejects the agreement, the defendant must have the opportunity to withdraw the plea.
Tenn. R. Crim. P. 11(c)(5). The trial court, in rejecting a plea, must advise the defendant
that the court is not bound by the plea, inform the parties that the plea is rejected, give the
defendant the opportunity to withdraw the plea, and advise the defendant that if the plea
is not withdrawn, the court may impose a harsher sentence than that contemplated by the
plea agreement. Id. We note that the Rules forbid the trial court’s involvement in a plea
negotiation. Tenn. R. Crim. P. 11(c)(1).

       On the other hand, nonbinding pleas under (c)(1)(B) allow the court to impose a
sentence contrary to the prosecutor’s recommendation, but in these types of pleas the
court is required to inform the defendant that the sentence may vary from the agreement
and that the plea may not be withdrawn based on any variance. “If the agreement is of
the type specified in Rule 11(c)(1)(B), the court shall advise the defendant that the
defendant has no right to withdraw the plea if the court does not accept the
recommendation or request.” Tenn. R. Crim. P. 11(c)(3)(B). This warning constitutes
“[t]he essence of Rule 11(c)(3)(B).” Tenn. R. Crim. P. 11, Advisory Comm’n Cmt.

       Accordingly, the trial court’s actions are circumscribed by the type of plea
agreement into which the parties have entered. See W. Mark Ward, Tenn. Crim. Trial
Practice § 18:10 (2017-2018 ed.). A plea agreement is a contract, and “like any contract,
the parties need to reach a meeting of the minds as to what is intended.” David Louis
Raybin, 10 Tenn. Practice, Crim. Practice & Procedure § 22:32 (2017). The Defendant
contends that the use of the word “recommend” and its variations in the agreement
indicates that the agreement was nonbinding. The Defendant also notes that in general,
the State bears the risk for any lack of clarity in the agreement and that any ambiguities
are resolved in the defendant’s favor. State v. Mellon, 118 S.W.3d 340, 347 (Tenn.
2003).

        When the parties have entered a plea agreement which is dispositive of all
sentencing issues, the trial court may accept the plea, but in doing so, “it must accept the
agreement in its entirety, including the agreed upon sentence.” State v. Soller, 181
S.W.3d 645, 648 (Tenn. 2005). “Rule 11 does not contain a provision that would allow a
trial court to alter the terms of a plea agreement” under subsection (c)(1)(C), and the trial
court lacks authority to do so. Id. (concluding that trial court erred when it accepted a
plea agreement with an agreed-upon sentence and then subsequently granted the
defendant judicial diversion). In Leath, the trial court accepted all portions of the plea
save the length of the sentence, which it, “[f]or unexplained reasons, … unilaterally
decided to reduce.” Leath, 977 S.W.2d at 136. This court held that when a plea is

                                            - 17 -
contingent upon a sentence, the trial court has no authority to unilaterally reduce the
sentence. Id.

       The trial court’s authority is accordingly determined by the type of plea
agreement. The plea agreement between the Defendant and the State included a chart
laying out the charges to which the Defendant was pleading guilty and the
“Recommendation of State” as to each charge. Nevertheless, we do not consider the use
of the word “recommend” in the agreement to be dispositive because the word may be
used in both binding and nonbinding agreements. See, e.g., Tenn. R. Crim. P. 11,
Advisory Comm’n Cmt. (using the word “recommend” in an illustrative example to
describe the State’s actions under both a contingent and a nonbinding plea agreement);
see also Donna Marie Ikner, 2008 WL 2579178, at *5 (analyzing both the plea
agreement and the statements of the parties in court to determine the type of plea).
Although not cited by either party, the agreement contains a statement that “probation
may or may not be granted, if eligible for probation, and that if [the Defendant] plead[s]
‘Guilty’ to more than one offense, each indictment being considered as a separate
offense, the Court may order the sentences to be served consecutively, one after the
other.” We conclude that the written agreement is unclear regarding whether the pleas
were contingent upon the imposition of the recommended sentences or manner of service.

       It is nevertheless abundantly clear from the overall record that all concerned — the
Defendant, the State, and the trial court — understood that the guilty pleas were
contingent upon the specific recommended sentences, including manner of service. See
State v. Thoma Shawn Noles, No. 01C01-9301-CC-00003, 1993 WL 483318, at *3
(Tenn. Crim. App. Nov. 18, 1993) (noting that the agreement was difficult to decipher
because “the statements made in court and the written documents entered are
contradictory” and concluding that the “totality of the circumstances” supported the
conclusion that the agreement was contingent in part and non-contingent in part); State v.
James D. Reynolds, No. 01-C-019011CR00301, 1991 WL 101871, at *2 (Tenn. Crim.
App. June 14, 1991) (concluding from the transcripts that the agreement was nonbinding
and noting that if the prosecutor intended the sentencing recommendation to be binding,
his intentions should have been “made clear at the time the guilty plea was entered,”
when the trial court expressed its understanding that it was a nonbinding plea). The trial
court initially went over the pleas and sentences, reciting the conviction offense of the
possession of cocaine, telling the Defendant that she was “taking a ten-year sentence,”
and spelling out the sentencing range, probationary terms, and fines and costs. The trial
court used the same language, that the Defendant was “taking” a number of years,
regarding the other pleas. The trial court then informed the Defendant, “Do you
understand, though, … if I accept the paperwork today that it ends here? …. You
understand there will be no further trials, no hearings, and no appeal of these cases?” The

                                          - 18 -
trial court accordingly understood the agreement to be binding, and the parties did not
dispute that it was.

       Furthermore, when the Defendant and trial court spoke outside the presence of the
attorneys, the trial court told the Defendant that she could withdraw the pleas, and both
the Defendant and trial judge expressed an understanding that withdrawing the pleas
would mean either the recommencement of plea negotiations or a trial. The State also
understood the pleas to be contingent on the sentences, and expressed its refusal to
approve the plea agreement as modified. Trial counsel stated that, while he thought the
disposition was “a bit stiff,” he felt it was in his client’s best interest to avoid the school
zone charge with a mandatory minimum prison sentence and that while he hoped the
prosecutor might reconsider the sentence recommendation, “that’s about all [he could]
do.” The trial court then rejected the plea agreement, and the State indicted the
Defendant in an effort to proceed to trial. The assertion that the plea recommendation
was nonbinding on the court first surfaced in the Defendant’s motion to “finalize” her
plea. It is clear from the court proceedings that the parties and trial court all understood
the sentencing recommendation to be binding.

        We note also that the trial court never “advise[d] the defendant that the defendant
has no right to withdraw the plea if the court does not accept the recommendation or
request,” as would be required if the agreement had been entered into pursuant to Tenn.
R. Crim. P. 11(c)(3)(B); see Donna Marie Ikner, 2008 WL 2579178, at *6 (vacating
guilty pleas when the trial court failed to advise the Defendant that under her “Type B”
agreement, she would not be allowed to withdraw her pleas if the court chose to reject the
State’s recommendation). Furthermore, as the State correctly notes, the trial court made
no effort to hold a sentencing hearing, as would be required for a plea agreement which
entailed a nonbinding sentencing recommendation. When the parties have entered into a
plea agreement with an agreed-upon sentence, the trial court is not required to hold a
sentencing hearing or to review a presentence report, although the judge may choose to
direct that a report be prepared. T.C.A. § 40-35-203 (b). However, when a defendant has
pled guilty or been found guilty after trial, the trial court “shall set and conduct a
sentencing hearing.” T.C.A. § 40-35-203(a) (emphasis added). “There shall be a
presentence report and hearing on any issue of sentencing not agreed upon by the parties
and accepted by the court.” T.C.A. § 40-35-203 (b) (emphasis added).

        The only reasonable interpretation of the plea agreement from the record is that
the Defendant was pleading guilty to certain crimes in exchange for a particular, agreed-
upon sentence and the dismissal or reduction of certain charges. There is simply no basis
in the record for the Defendant’s assertion that some parts of the agreement (the entry of
guilty pleas in exchange for dismissal of charges) were intended to be binding and some
(sentencing recommendations) were not.
                                            - 19 -
       We conclude that the trial court had no authority to alter the agreement between
the parties. The trial court expressed its understanding that the agreement was a binding
one that would permanently dispose of the case between the parties and that no further
proceedings would be had. The State and the Defendant indicated that they shared this
understanding. No sentencing hearing was held. Because the plea agreement was one
under Rule 11(c)(1)(C) and 11(c)(1)(A), the trial court did not have the authority to
modify the agreement. See Soller, 181 S.W.3d at 648; Leath, 977 S.W.2d at 136.
Accordingly, the judgments of the trial court are vacated.

                                       III. Recusal

        We vacate the judgments and remand to rectify the errors made below. At the first
plea hearing, the parties both expressed a desire to go forward with the entry of pleas
pursuant to the agreement, but the trial court improperly rejected the plea agreement
based on ex parte communications. The parties and the trial court apparently anticipated
that the matter would be brought to trial, and the State chose to indict the Defendant on
the greater charge of selling cocaine in a school zone. We think the interest of justice
demands that the parties be restored to the positions they occupied prior to the trial
judge’s act of conducting a private meeting with the Defendant in her chambers and
rejecting the plea agreement based on that private meeting. Accordingly, we direct the
State to reinstate its original plea offer. See Harris v. State, 875 S.W.2d 662, 667 (Tenn.
1994) (“The cause is remanded to the trial court for a hearing by a new judge in which
the State is directed to reinstate its original guilty plea offer and negotiate in good
faith.”). Should the Defendant accede to the terms of the agreement, the trial court can
then choose to accept the plea agreement, reject it, or defer a decision until a presentence
report has been prepared. While the trial judge has obligingly suggested that she might
be amenable to “probably” recusing herself in the event of appellate reversal, our review
of the record establishes that this particular judge had predetermined the sentences she
would impose prior to evaluating the mandatory statutory considerations. Accordingly, it
will not be necessary for the trial judge to address the motion to recuse because we direct
that the matter to be set before a different judge.




                                           - 20 -
                                  CONCLUSION

      Based on the foregoing, the judgments are vacated and case remanded for further
proceedings consistent with this opinion.




                                          ____________________________________
                                          JOHN EVERETT WILLIAMS, JUDGE




                                       - 21 -